Citation Nr: 1035075	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-23 271	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for defective vision.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board, in pertinent part, reopened and remanded the 
issue remaining on appeal for additional development in November 
2007.  The requested development has been substantially 
completed.

Although the Veteran's attorney requested that the issue of 
entitlement to service connection for cataracts be remanded for 
adjudication, the Board finds the matter was sufficiently 
addressed within the issue developed for appellate review.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  It 
is significant to note that service connection has been 
established for a left eye retinal scar and that the February 
2010 supplemental statement of the case specifically found that 
the evidence demonstrated not only that there was no functional 
or visual impairment related to retinal scarring incurred in 
service but also that the Veteran's cataracts and therefore, any 
resulting visual impairment were not incurred as a result of 
service.  The Veteran and his attorney were adequately notified 
of this determination and there is no indication that the Veteran 
would receive any benefit from an additional, piecemeal 
adjudication of the specific cataracts issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Defective vision was not manifest during active service, is 
not shown to have developed as a result of an established event, 
injury, or disease during active service, and was not incurred or 
aggravated as a result of a service-connected disability.


CONCLUSION OF LAW

Defective vision was not incurred in or aggravated by military 
service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters from 
the RO dated in June 2004 and October 2004.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Although the Veteran was not informed that the VCAA 
notice requirements applied to all elements of a claim, the Board 
finds that because of the decision in this case any deficiency in 
the initial notice of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date for 
the award of benefits is harmless error.  The notice requirements 
pertinent to the issue on appeal have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.  The available records include service treatment 
records, VA treatment and examination reports, and the Veteran's 
statements in support of his claim.  The Board finds that further 
attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The records show the Veteran was provided 
a VA examination in January 2010.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA law 
and regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection based 
on aggravation; specifically, in terms of establishing a baseline 
level of disability for the nonservice-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is required to 
meet his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a nexus 
to service which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

Factual Background and Analysis

Service treatment records show that in May 1969 the Veteran 
sustained a blast injury from sand ejected as a result of an 
anti-tank round.  Physical examination at that time revealed 
erythema, mild swelling of the bilateral lid margins, and a mild 
bilateral conjunctival injection.  Slit lamp examination revealed 
3 to 4 + cells and flare in the anterior chamber of the right 
eye.  The left eye was normal.  Fundus detail was also normal.  
The hospital course included binocular eye patches and bed rest 
for five days with no complications.  At the time of hospital 
discharge the Veteran's visual acuity was 20/20, bilaterally.  
The anterior chamber of the right eye was completely normal and 
the remainder of the eye examination was normal, bilaterally.  
The diagnosis was hyphema, right eye.  The Veteran's October 1969 
separation examination revealed a normal clinical evaluation of 
the eyes.  Distant visual acuity was 20/20, bilaterally.  

On VA examination in September 1975 the Veteran complained that 
his eyes hurt and that he had difficulty seeing at night while 
driving.  He stated he had been informed that his left eye was 
ruptured when he sustained eye injuries in Vietnam.  An 
ophthalmology consultation report noted he did not wear glasses 
and that he had no history of infections or surgery to the eyes.  
The examiner noted that visual acuity was 20/20, bilaterally.  
The external structures, extraocular motility, and the anterior 
segment were normal.  Manifest refraction demonstrated plano, 
bilaterally, and acuities of 20/20, bilaterally.  The pupils were 
dilated and a lens and media examination was normal.  Fundus 
examination revealed inferior retinal scarring in the left eye in 
the far periphery.  The diagnoses included emmetropia, retinal 
scar to the left eye, and asthenopia.

Service connection was established for a left eye retinal scar in 
December 1975 and a noncompensable rating was assigned.  Service 
connection was denied for foreign bodies in the right eye and 
defective vision.  

VA treatment records dated in December 2004 show the Veteran 
complained of blurred distant and near vision without glasses and 
some blurred vision with his old glasses.  Visual acuity with 
correction in the right eye was 20/30-2, distant, and 20/25, 
near, and in the left eye was 20/40-2, distant, and 20/40, near.  
The examiner's assessment included presbyopia, hyperopia, 
astigmatism, bilateral cataracts (with nuclear sclerosis and 
cortical changes), bilateral chorioretinal scars (possibly 
secondary to laser treatment in 1968), and dry eye secondary to 
meibomitis and mild blepharitis.  

On VA examination in January 2010 the Veteran reported he had 
blurred left eye vision prior to cataract surgery in 2009 and 
that currently he had good left eye distant vision and only 
blurred near vision.  He reported his right eye vision was a 
little blurred at all distances.  Physical examination revealed a 
single inferior/temporal chorioretinal scar in the right eye and 
moderate chorioretinal scarring to the inferior half of the far 
periphery of the left eye.  There was no evidence of diplopia, 
visual field defect, abnormal lachrymal duct function, abnormal 
eyelids, chronic conjunctivitis, residuals of eye injury, 
lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, nor 
eyebrow loss.  The diagnoses included chorioretinal scarring, 
left greater than right, to the inferior periphery with best 
corrected visual acuity at 20/25, in the right eye, and 20/20, in 
the left eye.  It was noted that there were no visual field 
defects corresponding to the bilateral scars.  Additional 
diagnoses were provided for pseudophakia to the left eye and mild 
nuclear sclerosis and cortical cataracts to the right eye.  The 
Veteran's problems associated with these additional diagnoses 
included bilateral blurred vision.  

The examiner noted that a review of the Veteran's claims file 
revealed eye injuries sustained from a sand blast in May 1969 
with no visual field defects corresponding to the scars.  It was 
noted that the medical literature demonstrated sufficient 
evidence of retinal scars and defects from closed head injury and 
that it was as likely as not that the Veteran's retinal scarring 
was caused by or a result of the injury in service, but that 
there was no functional or visual impairment related to this 
diagnosis.  The examiner also noted that a review of the evidence 
demonstrated the Veteran had typical age-related cataract changes 
with no evidence of traumatic cataract.  It was the examiner's 
opinion that it was unlikely the Veteran's cataracts were caused 
by or a result of an injury during active service.

Based upon the evidence of record, the Board finds defective 
vision was not manifest during active service, is not shown to 
have developed as a result of an established event, injury, or 
disease during active service, and was not incurred or aggravated 
as a result of a service-connected disability.  Although the 
Veteran is shown to have sustained injuries to the eyes in a 
combat-related incident during service in Vietnam, the persuasive 
evidence in this case demonstrates his present vision defects and 
cataracts were not incurred as a result of these injuries.  The 
January 2010 VA examiner found there were no present functional 
or visual impairments related to the chorioretinal scars incurred 
as a result of the sand blast and closed head injuries sustained 
during service.  This opinion is persuasive and is shown to have 
been based upon a thorough examination of the Veteran and a 
review of the evidence of record.  

While the appellant may sincerely believe that he has defective 
vision or other chronic eye disorders as a result of active 
service or a service-connected disability, he is not a licensed 
medical practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the claim.




ORDER

Entitlement to service connection for defective vision is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


